COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-216-CV
 
 
ROBIN W. EISENHAUER                                                        APPELLANT
 
                                                   V.
 
N.
TXDOT TARRANT COUNTY AND                                        APPELLEES
ORVAL
HALL EXCAVATING LTD.                                                           
                                              ------------
 
            FROM THE 96TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT 
 
                                              ------------




On November 13, 2008, this court
issued an order affirming the trial court=s order
sustaining the contest to Appellant Robin W. Eisenhauer=s
affidavit of indigence.  In that order,
we provided that Appellant=s
failure to pay the required filing fee for an appeal of $175.00 on or before
Monday November 24, 2008, would result in the dismissal of this case for want
of prosecution.[2]  We have not received the filing fee.
On November 24, 2008, we received Appellant=s motion
for rehearing of our November 13, 2008 order. 
Even though Appellant did not pay the required $10.00 filing fee for the
motion, we have reviewed his motion for rehearing in the interest of justice,
and it is DENIED.
Accordingly, because Appellant by failing to pay
the required filing fee of $175.00 has failed to comply with a requirement of
the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[3]
we dismiss this appeal.[4]
Appellant shall pay all costs of this appeal, for
which let execution issue.[5]
PER CURIAM
PANEL:  DAUPHINOT and GARDNER, JJ.; and DIXON W.
HOLMAN, J. (Senior Justice, Retired, Sitting by Assignment).
 
DELIVERED:  January 8, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 5,
12.1(b), 42.3(c).


[3]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).


[4]See Tex. R. App. P. 42.3(c),
43.2(f).


[5]See Tex. R. App. P. 43.4.